 



Exhibit 10.2
SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT
This Second Amendment to Construction Loan Agreement is dated as of the 18th day
of July, 2007, and is by and between RED TRAIL ENERGY, LLC, a North Dakota
limited liability company (“BORROWER”), and FIRST NATIONAL BANK OF OMAHA
(“BANK”), a national banking association established at Omaha, Nebraska.
WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of July 25, 2002, which, together will all amendments thereto, is
collectively called the “AGREEMENT”.
Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:
     1. Terms which are typed herein as all capitalized words and are not
defined herein shall have same meanings as when described in the AGREEMENT.
     2. Paragraph 1.23 (A) of the AGREEMENT is hereby amended to read as
follows, effective immediately:
1.24 “LOAN TERMINATION DATE” means the earliest to occur of the following:
(i) as to the REVOLVING NOTE, July 17, 2008, as to FIXED RATE NOTE, VARIABLE
RATE NOTE and as to LONG TERM REVOLVING NOTE, a date which is five years
subsequent to the COMPLETION DATE, (ii) the date the OBLIGATIONS are accelerated
pursuant to this AGREEMENT, and (iii) the date BANK has received (a) notice in
writing from BORROWER of BORROWER’s election to terminate this AGREEMENT and
(b) indefeasible payment in full of the OBLIGATIONS.
     3. BORROWER certifies by its execution hereof that the representations and
warranties set forth in Section 5 of the AGREEMENT are true as of this date, and
that no EVENT OF DEFAULT under the AGREEMENT, and no event which, with the
giving of notice or passage of time or both, would become such an EVENT OF
DEFAULT, has occurred as of this date.
     4. Except as amended hereby the parties ratify and confirm as binding upon
them all of the terms of the AGREEMENT.
(remainder of page left intentionally blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS whereof the parties set their hands as of the date first written
above.

                  First National Bank of Omaha       Red Trail Energy, LLC
 
               
By:
  /s/ Chris Reiner       By:   /s/ Mike Appert
 
               
 
  Chris Reiner       Name:   Mike Appert
 
               
 
  Commercial Loan Officer       Its:   Chairman
 
               
 
               
 
          And    
 
               
 
          By:   /s/ Roger Berglund
 
               
 
          Name:   Roger Berglund
 
               
 
          Its:   Treas.
 
               

                 
STATE OF
  North Dakota     )      
 
        )     ss.
COUNTY OF
  Stark     )      
 
               

     On this 24 day of July, 2007, before me, the undersigned, a Notary Public,
personally appeared Mike Appert, Chairman of Red Trail Energy, LLC, on behalf of
said entity, who executed the foregoing instrument, and acknowledged that he
executed the same as his voluntary act and deed and that of the Company.

              /s/ De Ell Hoff      
 
  Notary Public    
 
      DEELL HOFF
 
      Notary Public
 
      State of North Dakota
 
      My Commission Expires Oct. 21, 2011

                 
STATE OF
  North Dakota     )      
 
        )     ss.
COUNTY OF
  Stark     )      
 
               

     On this 24 day of July, 2007, before me, the undersigned, a Notary Public,
personally appeared Roger Berglund, Treas of Red Trail Energy, LLC, on behalf of
said entity, who executed the foregoing instrument, and acknowledged that he
executed the same as his voluntary act and deed and that of the Company.

              /s/ De Ell Hoff      
 
  Notary Public    
 
      DEELL HOFF
 
      Notary Public
 
      State of North Dakota
 
      My Commission Expires Oct. 21, 2011

 